EXHIBIT LEASE BETWEEN ABLE ENERGY, INC., Landlord - and - JOHN MCGINLEY or his designee, Tenant Dated: July 14, TABLE OF CONTENTS Page ARTICLE I Demise of Premises 1 ARTICLE II Term of Lease 1 ARTICLE III Rent 1 ARTICLE IV The Demised Premises 2 ARTICLE V Use/Governmental Approvals 3 ARTICLE VI Quiet Enjoyment 4 ARTICLE VII Additional Rent, Taxes, Assessments, Water Rates, Charges, Etc 4 ARTICLE VIII Insurance 5 ARTICLE IX Repairs 9 ARTICLE X Casualty 11 ARTICLE XI Condemnation 12 ARTICLE XII Compliance With Laws, Etc 13 ARTICLE XIII Subordination/Estoppels 16 ARTICLE XIV Defaults, Remedies 17 ARTICLE XV Assignment and Sublease 20 ARTICLE XVI Notices 20 ARTICLE XVII Holding Over 21 ARTICLE XVIII Liens 22 ARTICLE XIX Condition of Demised Premises, Loss, Etc 22 ARTICLE XX Inspection 23 ARTICLE XXI Throughput Rights 23 ARTICLE XXII Credit Facility 23 ARTICLE XXIII Intentionally Omitted 24 ARTICLE XXIV Broker 24 ARTICLE XXV Purchase Option 24 ARTICLE XXVI Waiver of Jury Trial 24 ARTICLE XXVII Waiver of Distraint 25 ARTICLE XXVIII Intentionally Omitted 25 ARTICLE XXIX Miscellaneous 25 ARTICLE XXX Personal Liability 28 THIS LEASE, dated the 14th day of July, 2008, between ABLE ENERGY, INC., a corporation with offices at 198 Green Pond Road, Rockaway, New Jersey 07866 (hereinafter referred to as the "Landlord"); and NORTH JERSEY OIL, INC. or its designee, a with offices at 68 North Dell, Kenvil, New Jersey 07847 (hereinafter referred to as the "Tenant"). WITNESSETH: ARTICLE I Demise of Premises Section 1.01. The Landlord, for and in consideration of the rents to be paid and of the covenants and agreements hereinafter contained to be kept and performed by the Tenant, hereby demises and leases unto the Tenant, and the Tenant hereby hires and takes from the Landlord, for the term and the rent, and upon the covenants and agreements hereinafter set forth, the Demised Premises as defined in Article IV consisting of certain structures described herein which are situated on that certain parcel of land located at 38 Diller Avenue, in the Town of Newton, County of Sussex, State of New Jersey (hereinafter referred to as the "Real Property") more particularly described on Exhibit A attached hereto. ARTICLE II Term of Lease Section 2.01. The term of this Lease and the demise of the Demised Premises shall be for thirty (30) years beginning on the date of this Lease (the "Commencement Date") and ending on the last day of the calendar month that occurs thirty (30) years after the Commencement Date or on such earlier or later commencement or termination as hereinafter set forth (which term is hereinafter called the "Term"). ARTICLE III Rent Section 3.01. Basic rent for the Term ("Basic Rent") shall be in the sum of Five Hundred Thousand ($500,000.00) Dollars payable in advance as follows: (a) The sum of Two Hundred Fifty Thousand ($250,000.00) Dollars by certified or bank check payable to Landlord on the Commencement Date; and 1 (b) The sum of Two Hundred Fifty Thousand ($250,000.00) Dollars by delivery to Landlord of Tenant's Promissory Note in the form attached as Exhibit B (the "Note') on the Commencement Date. The Basic Rent shall be payable at the office of the Landlord, at the address above set forth, or as may otherwise be directed by notice from the Landlord to the Tenant. Section 3.02. The Tenant shall, and will, during the Term well and truly pay, or cause to be paid, to the Landlord, the installments of Basic Rent as herein provided and all other sums that may become due and payable by the Tenant hereunder, at the time and in the manner herein provided, without counterclaim, offset or deduction; and all other sums due and payable by the Tenant hereunder may, at the Landlord's option, be deemed to be, and treated as, Additional Rent, and added to any Basic Rent due and payable by the Tenant hereunder, and, in the event of nonpayment of such other sums, the Landlord shall have all the rights and remedies herein provided for in the case of the nonpayment of Basic Rent and Additional Rent, or of a breach of any covenant to be performed by the Tenant. Section 3.03. The Basic Rent payable by the Tenant pursuant to this Lease is intended to be net to the Landlord, and all other charges and expenses imposed upon the Demised Premises or incurred in connection with its use, occupancy, care, maintenance, operation and control, including but not limited to the charges and expenses payable pursuant to Articles VII and VIII of this Lease, shall be paid by the Tenant. ARTICLE IV The Demised Premises Section 4.01 The Demised Premises includes a framed structure, underground fuel storage tanks having a capacity of 191,100 gallons, and fuel racks (collectively the "Structures") previously erected thereon and the Real Property, which the Tenant acknowledges that it has inspected and is fully familiar with its condition and is leasing the same in an "AS IS" condition. Section 4.02. The Demised Premises hereinabove described constitutes a self-contained unit and nothing in this Lease shall impose upon the Landlord any obligation to provide any services for the benefit of the Tenant, including but not limited to water, gas, electricity, heat, janitorial or garbage removal, unless and to the extent expressly provided for in this Lease. 2 ARTICLE V Use/Governmental Approvals Section 5.01. The Demised Premises may be used as a fuel terminal for storage and distribution of diesel and home heating fuel products. Notwithstanding anything to the contrary, the Landlord makes no representation that the Demised Premises may be used for those purposes set forth in this Section 5.01. The Tenant shall not use or permit to be used the Demised Premises or any part thereof for any purpose other than the use described in the first sentence of this Section. Tenant acknowledges that the Real Property and Demised Premises are not, and have not, for a period of more than three years been used as a fuel terminal or for any other purpose. Section 5.02. Tenant, at its sole cost and expense, shall be responsible for obtaining any and all certificates and/or permits sanctioning Tenant's use from any governmental agencies having jurisdiction over the Demised Premises ("Governmental Agencies"), including by way of example, but not limitation, a Certificate of Occupancy for the Demised Premises. Following the Commencement Date, the Tenant shall promptly file applications with all applicable Governmental Agencies and diligently and continuously pursue the Approvals. Landlord shall provide Tenant with copies at Landlord's expense of all documents filed or utilized by Landlord to date in attempting to secure government approvals and shall cooperate as reasonably necessary with Tenant or Tenant's counsel to secure for Tenant government approvals and waive any claim to privilege such that Tenant may consult with Landlord's attorneys and engineers with regard to Landlord's pursuit of government approvals. Tenant shall provide Landlord with copies of all such applications and all correspondence between Tenant and the Governmental Agencies relating to the Approvals. If, despite its best efforts, Tenant does not obtain the Approvals, then either party may terminate this lease on written notice to the other served on the sooner to occur of (a) the date Tenant is advised in writing by any Governmental Agency that the Approvals cannot be obtained; or (b) the last day of the sixth (6th) consecutive calendar month following the month in which the Commencement Date occurs, TIME BEING OF THE ESSENCE with respect thereto. In the event of such termination, the sole obligations of Landlord shall be (i) to repay to Tenant the Two Hundred Fifty Thousand and 00/100 ($250,000.00) Dollar payment of Basic Rent described in Section 3.01(a) above with interest at eight (8%) percent per annum in twelve equal consecutive monthly installments beginning on the tenth (10th) day following the date of termination; and (b) to return the Note to Tenant. In the event that Landlord fails to make any such monthly installment payment and fails to cure such default within 15 days of notice of such default, Tenant shall have (i) the right to place a lien on the Real Property for the amount of the Basic Rent of $250,000 not repaid to Tenant and (ii) the option to purchase the Real Property for the sum of $500,000 less any amount of the $250,000 Basic Rent payment made by Tenant to Landlord not repaid by Landlord. The procedures set forth in Section 25.01 of this Lease shall be followed with respect to such option. Tenant upon such termination must surrender the Demised Premises and is responsible for all damages or other claims to the Demised Premises and Real Property, other than regular wear and tear customary within industry standards, occurring during Tenant's possession of the Demised premises which amount may be setoff against the $250,00 payment to be made by Landlord to Tenant hereinabove set forth. See, Section 14.02. 3 ARTICLE VI Quiet Enjoyment Section 6.01. Except as set forth in Section 5.02 above, the Landlord covenants that if, and so long as, the Tenant pays the Basic Rent, and any Additional Rent as herein provided, and performs the covenants hereof, the Landlord shall do nothing to affect the Tenant's right to peaceably and quietly have, hold and enjoy the Demised Premises for the Term herein mentioned, subject to the provisions of this Lease and to any mortgage or deed of trust to which this Lease shall be subordinate. ARTICLE VII Additional Rent, Taxes, Assessments, Water Rates, Charges, Etc. Section 7.01. The Tenant shall pay, before any interest or penalties accrue thereon, all Real Estate Taxes, as hereinafter defined, and all Operating Costs, including by way of example but not limitation, all electricity charges, domestic water charges, gas and electricity charges, fire sprinkler standby charges, sewer rates and charges, and all other governmental charges imposed during the Term on the Real Property and Structures of which the Demised Premises are a part, parking lot repairs, parking lot maintenance and lighting, landscaping and snow removal, and all other charges relating to the maintenance and repair of the parking lot. Tenant shall pay such Operating Costs directly to the entity or authority assessing such charges. In the event Tenant pays such charges directly to the assessing authority or provider, as the case may be, then upon request, Tenant shall exhibit to the Landlord receipted bills or other proof of payment. There shall be apportioned any tax or charge relating to the fiscal years in which the Term of this Lease commences and terminates. In the event Landlord directs Tenant to pay any charges directly to an assessing authority or providing entity and Tenant fails to pay any of the foregoing items in a timely manner, then Landlord shall have the right but not the obligation to pay such amounts and charge Tenant, as Additional Rent, all sums expended by Landlord. Tenant shall be entitled to a refund from Landlord on a prorated basis for any Operating Costs paid by Tenant directly to the entity or authority assessing such charges if the Lease is terminated pursuant to any of the provisions of this Lease and such Operating Costs, or portion thereof, paid by Tenant were for any period of time after such termination. Tenant's obligations under this Lease to pay Operating Costs or public improvement assessments shall cease upon termination of the Lease and Tenant shall have no further responsibility of obligation to pay same. 4 Section 7.02. The Tenant shall not be required to pay any estate, inheritance, devolution, succession, transfer, legacy or gift tax charged against the Landlord or the estate or interest of the Landlord in the Demised Premises or upon the right of any person to succeed to the same or any part thereof by inheritance, succession, transfer or gift, nor any capital stock tax or corporate franchise tax incurred by the Landlord, nor any income tax upon or against the income of the Landlord (including any rental income derived by the Landlord from the Demised Premises but this exclusion shall not be applicable to a gross receipts or rental tax which shall be considered a Real Estate Tax). Section 7.03. The Tenant shall pay all assessments that may be imposed upon the Real Property by reason of any specific public improvement (including but not limited to assessments for street openings, grading, paving and sewer installations and improvements) except that if by law such special assessment is payable, or may, at the option of the taxpayer, be paid, in installments, the Tenant may, whether or not interest accrues on the unpaid balance thereof, pay the same and any accrued interest on any unpaid balance thereof in installments as each installment becomes due and payable, but in any event before any penalty or cost may be added thereto for nonpayment of any installment or interest. Any such benefit, assessment or installment thereof relating to a fiscal period in which the Term of this Lease begins or ends shall be apportioned. ARTICLE VIII Insurance Section 8.01. The Tenant shall, during the Term of this Lease, cause the Structures to be insured for the benefit of the Landlord, and any and all mortgagees of the Landlord and for the Tenant, as its interest may appear, "All Risk" or "Special Forms" property insurance against damage or loss by fire, malicious mischief, sprinkler leakage and such other hazards and perils as now or hereafter may be included in a standard "extended coverage" endorsement from time to time including boiler insurance and with a vandalism and malicious mischief endorsement, in an amount not less than the full replacement value of identical Structures (excluding Tenant improvements and alterations) constructed in accordance with all requirements, rules and regulations, which may be applicable at the time of any loss or damage, of all governmental agencies having jurisdiction over the Structures and construction of such Structures and improvements. Such policies shall be issued by insurance companies licensed to do business in New Jersey.
